 148DECISIONSOF NATIONALLABOR RELATIONS BOARDLong Lake Lumber CompanyandInternationalWoodworkers of America, AFL-CIO, Local 3-10.Case 19-CA-3259January 15,1968SUPPLEMENTAL DECISION ANDAMENDED ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSOn September 29, 1966, the National LaborRelations Board issued its Decision and Order inthis case,' in which the parties waived a hearing be-fore a Trial Examiner and stipulated to the record.The Board in effect found a violation of Section8(a)(5) and (1) as alleged by the General Counselbased on the July 1965 change of workweek of onemaintenance employee without prior consultationwith the Union, the recognized bargaining repre-sentative of its employees. Although the Board didnot agree with the Respondent's contention that itwas under no obligation to bargain about the work-week of maintenance employees generally, it con-cluded that no remedial order was warranted inview of the limited impact of the change in question,past scheduling practice, and the fact that some dis-cussion of the matter occurred upon request ofthe bargaining representative.Thereafter the case was considered by the UnitedStates Court of Appeals for the District of Colum-bia upon the Charging Party's petition to review.On June 15, 1967, the court handed down itsopinion, holding that when the Board finds thatthere is a violation of the Act, it must, pursuant toSection 10(c), issue a remedial cease-and-desistorder and take affirmative action to effectuate thepolicies of the Act, and this despite the fact that theviolation shown may bedeminimis.The court re-jected theRespondent's contention that thequestion of remedy was academic, the Board beingwithout jurisdiction to adjudicatean 8(a)(5) viola-tion because the question, as viewed by theRespondent, was solely one of contract interpreta-tion.The- court remanded the case to the Board forfurther proceedings consistent with its opinion. TheBoard did not seekcertiorari,and the Respondenthas not done so.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.In conformity with the court's opinion, which isnow the law of the case, we find as follows:1160 NLRB 1475.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in sectionIII of our original decision, occuring in connectionwith the operations described in section I thereof,have a close, intimate, and substantial relation totrade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.THE REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order it to cease anddesisttherefromand take affirmative actiondesigned to effectuate the policies of the Act. Weshall order Respondent to restore the mobile equip-ment maintenance employee, whose workweek waschanged by the Respondent in July 1965 withoutconsultation or bargaining with the Union, to hisregularly established workweek beginning Mondayand ending Friday, pending bargaining on this sub-ject by the parties. We shall, however, not requirethat he be "made whole," as requested by theCharging Union, by payment at the rate of time andone-half for Saturday work during the period inquestion inasmuch as it does not appear that work-weeks of more than 40 hours were involved.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, the Boardmakes the following:CONCLUSIONS OF LAW1.Long Lake Lumber Company is an Employerengaged in commerce and business activities affect-ing commerce within the meaning of Section 2(6)and (7) of the Act.2.InternationalWoodworkers of America,AFL-CIO, Local3-10, is a labor organizationwithin the meaning of Section2(5) of the Act.3.By placing a maintenance employee on aworkweek of Tuesday through Saturday in July1965 in violation of Respondent's past practicesand without consulting with the Union, and byrefusing,upon demand by the Union,since on orabout August 18, 1965,to bargain collectively overtheworkweek of maintenance employees, theRespondent has violated Section 8(a)(5) and (1) ofthe Act.4.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of the Act.169 NLRB No. 17 LONG LAKE LUMBER COMPANY149ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respond-ent,Long Lake Lumber Company, Spokane,Washington,its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Interna-tionalWoodworkers of America,AFL-CIO, Local3-10, byunilaterally changing the workweek of itsmaintenance employees from the established work-week of Monday through Friday to a workweek ofTuesday through Saturday.(b) In any like or related manner interferingwith,restraining,or coercing employees in the exer-cise of rights guaranteed them in Section 7 of theAct.2.Takethe following affirmative action whichwill effectuate the policies of the Act.(a)Upon request,bargain collectively in goodfaith with International Woodworkers of America,AFL-CIO, Local3-10, as the exclusive represent-ative of all its production and maintenance em-ployees in the appropriate unit,2 with respect to theworkweek of maintenance employees and relatedmatters, and if an understanding is reached,embodysuch understanding in a written agreement.(b)Restore to his regularly established work-week beginningMondayand ending Friday main-tenance employee William Peck,whose workweekwas changed in July 1965 without consultation orbargainingwith InternationalWoodworkers ofAmerica, AFL-CIO, Local 3-10.(c) Post at its plant in Spokane,Washington, cop-iesof theattachednotice marked"Appendix." 3Copies of said notice,on forms provided by the Re-gionalDirector for Region 19, after being dulysigned by the Respondent's representative,shall beposted by the Respondent immediately uponreceipt thereof,and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered,defaced, or covered by any othermaterial.(d)Notifythe Regional Director for Region 19,inwriting,within 10 days from the date of thisOrder, 'what steps have been taken to complyherewith.2The appropriate unit stipulated by the parties is. All production andmaintenance employees of the Respondent at its lumber manufacturingplant and at the Spokane Pine Products Company, located in Spokane,Washington, excluding office clerical employees, guards, professional em-ployees,-and supervisors as defined in the Act.3 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith International Woodworkers of America,AFL-CIO, Local 3-10, by unilaterally chang-ing the workweek of maintenance employeesfrom the established workweek of Mondaythrough Friday to a workweek of Tuesdaythrough Saturday.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of rights guaranteed inSection 7 of the Act.WE WILL restore to his regularly establishedworkweek beginningMonday and endingFriday maintenance employee William Peck.WE WILL, upon request, bargain collectivelywith InternationalWoodworkers of America,AFL-CIO, Local 3-10, as the exclusive bar-gaining representative of all production andmaintenance employees in the appropriate unit,with respect to the workweek of maintenanceemployees and related matters. .LONG LAKE LUMBERCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegionalOffice,15113rdAvenue,Republic Building, Seattle,Washington 98101,Telephone 583-4532, if they have any questionconcerningthis notice or compliance with its provi-sions.